DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

Claim 1: 
	a user input unit configured to receive user inputs 
	an audio output unit configured to output

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: 
	a user input unit has been interpreted to be a hardware or software control of the ultrasound system as described in Paragraphs [0129], [0143] and [0152] of the specification.   
	an audio output unit configured to output has no corresponding structure disclosed in the specification as originally filed.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to disclose sufficient structure for the audio output unit as interpreted under 35 U.S.C. 112(f) above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear what structure Applicant intends to correspond to the audio output unit as interpreted above.  Claim 1 is also rejected because it is unclear 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2003/0045797 to Christopher et al. “Christopher” in view of U.S. Patent No. 5,871,447 to Ramamurthy et al. “Ramamurthy” and U.S. Publication No. 2013/0281862 to Yoon et al. “Yoon”.  
As for Claims 1, 4, 6, 8, 10-11 and 14, Christopher discloses an ultrasonic diagnostic imaging system and method (Abstract) comprising an ultrasound probe configured to transmit an ultrasound signal to an object and receive an ultrasound echo returned from the object to determine velocity of the object with a controller (Abstract; 10 and 16 in Fig. 1 and corresponding descriptions) and a display to display a spectral Doppler image showing velocities of the object over time (26 in Fig. 1 and corresponding descriptions and Fig. 2).  Christopher Other acquisition or display parameters may be automatically optimized in accordance with principles of the present invention...The dynamic range, noise floor, color box, transmit angle, and audio volume are parameter which may be adjusted automatically” (Paragraph [0031]).  Thus, the ultrasound system and method is considered to have an audio output unit configured to output audio (e.g. having a volume) that relates to the Doppler information that may be automatically optimized (e.g. adjusted, modified, scaled) in its broadest reasonable interpretation.  
However, Christopher does not expressly disclose how the audio volume is optimized.  It follows, Christopher does not expressly disclose where the user may define/select an interval of the Doppler velocities to have an adjusted audio volume as claimed.  
Ramamurthy teaches from within a similar field of endeavor with respect to ultrasound Doppler systems and methods (Abstract) where an audio processor may be preprogrammed (e.g. automatic) or may accept user input to control the frequency and/or gain of a tone that is added to the conventional audio path (Column 7, Line 40-Column 8, Line 27).  Ramamurthy explains that the audio processing circuitry enhances the audio output and provides advantages over conventional systems.  For example, Ramamurthy teaches, 
“...sometimes it is difficult to hear the Doppler information inherent in small, low-velocity jets due to the noise of the velocity measurement.  In that case, an energy or energy-velocity measurement may provide a better diagnostic indication as the jet volume flow increases and decreases.  Further, the user of energy-related information to control the gain and/or frequency of an added tone or the gain of the conventional audio signal provides an intuitive indication of the strength of the echo signal due to the volume of the scanned medium (Column 8, Lines 28-40).  
Accordingly, Ramamurthy is considered to teach a user defined input that can adjust the output of an audible sound for an entire range of velocities in its broadest reasonable 
As for the input to set an interval of the range, Yoon teaches from within a similar field of endeavor with respect to ultrasound Doppler systems and methods where a user may define points (e.g. single points or a period) on a spectrum image through a user interface screen (Paragraphs [0014] and [0024]-[0025]).  Yoon explains that based on the input, marker areas (Figs. 2, 8B, 9A, 9C, 9D which represent an interval of a range of displayed velocities in its broadest reasonable interpretation) may be displayed and used for further processing.  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound Doppler system and method described by Christopher and Ramamurthy to accept user input to define an interval range as described by Yoon in order to select specific points or intervals in need of the enhanced audio processing.  Such a modification would enhance the customization the user has with the system based on hearing abilities and requires nothing more combining prior art elements according to known techniques to yield predictable results MPEP 2143).  

Regarding Claims 2-3 and 12-13, the modified system as described above allows user input to define an interval for adjusted audio output.  In addition, Ramamurthy explains that the 
As for Claims 5 and 15, Examiner notes that in the modified system, various intervals may be defined with the plurality of displayed markers based on the user’s preference.  
Regarding Claim 7, Yoon explains that the user selection can be made with a user interface screen (Paragraph [0094]).  Examiner notes that one skilled in the art would have been motivated to re-use any conventional input means to the ultrasound system (e.g. TGC sliders) to make an input as such a modification is considered an obvious design choice in the absence of any criticality or unexpected result.  
With respect to Claim 9, Christopher depicts where the image processor is configured to display colorflow Doppler, spectral Doppler and B-mode data (Figs. 7-12).  Examiner notes that the color flow and B-mode image would show only velocities at the selected interval in a certain (e.g. any color) in its broadest reasonable interpretation.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher, Ramamurthy and Yoon as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0286521 to Betts or U.S. Publication No. 2008/0215982 to Washburn et al. “Washburn”.  
As for Claim 7, the modified system as described above allows user input to define an interval for adjusted audio output.  Yoon explains that the user selection can be made with a user interface screen (Paragraph [0094]).  Examiner notes that one skilled in the art would have been motivated to re-use any conventional input means to the ultrasound system (e.g. TGC sliders) to make an input as such a modification is considered an obvious design choice in the absence of any criticality or unexpected result.  
Betts teaches from within a similar field of endeavor with respect to ultrasound imaging systems and methods where controls can be re-used to reduce the number of separate controls provided (Paragraph [0022]).  
Likewise, Washburn teaches from within a similar field of endeavor with respect to ultrasound imaging systems and methods where controls can be re-allocated for various functions (e.g. multi-function controls 154-176 in Fig. 3 and 84 in Fig. 3 and corresponding descriptions).  
Thus, it would have been obvious to have re-used any user control buttons preferred by the user as such a modification merely involves combining prior art elements to yield predictable results (MPEP 2143).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2003/0120286 to Burbank et al. which discloses an ultrasound Doppler system with a speaker and explains that the speaker sounds corresponds to velocity of the moving blood cells such that the volume of the sound changes with the velocity (Paragraph [0033]).  U.S. Patent No. 5,640,960 to Jones et al. which discloses an ultrasound Doppler system with a volume control to allow the user to change the volume to a level preferred by the user (Column 8).  U.S. Publication 2009/0131791 to Clark et al. which discloses an ultrasound Doppler system that allows the user to change the audio signal (Abstract).  U.S. Patent No. 6,390,983 to Mo e al. which discloses an ultrasound Doppler system that automatically mutes audio based on an energy threshold (Abstract).  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793